Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
The preliminary claim and specification amendments filed 04/23/2019 have been reviewed and accepted by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "Smax" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
In the interest of compact prosecution, it will be assumed that “Smax” was intended to mean “RSmax”.
Appropriate correction is required

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 18-27, and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Crawley (US-20090283608) in view of Sato (US-20150076105).
Regarding claim 1, Crawley teaches:
A method for producing a double-walled container ([0001]) with the structure of two integrally connected and adjacent containers extending in the 
- providing a first mould ([0036] and [0084]) with a first mould cavity having a dual-container shape (Figs. 47-48), it is inherent that the mould cavity would have a dual-container shape in order to make a product with a dual-container shape from moulding; 
- providing a below melt-temperature thermoplastic tubular blank with an open first end and an opposite second end, the blank having an initial blank length L0 and an (R)Smax lower than 3. where RSmax is herein defined as the largest value of RS occurring along the length of the tubular blank and Radial Stretch ratio RS is herein defined as the ratio between a circumference at any point after pressure stretching and the corresponding circumference of the original tubular blank, the value of RSmax is not determinable before pressure stretching happens therefore it would be obvious for the inventor to use whatever black they wanted to in order to come out with the final product ([0558] – [0559]; Figs. 47-49); 
- heat-conditioning the tubular blank to a first heat-conditioned temperature within a heat- softened temperature range but below the melt temperature of the thermoplastic material ([0036], [0084], and [0577]); 
- placing the heat-conditioned tubular blank inside the first dual-container shaped mould cavity ([0036], [0079] – [0080], [0084], [0092] – [0093], [0096], [0100] and [0108] – [0120]); 
- blow-forming the longitudinally stretched tubular blank outwards by gas pressure ([0036], [0079] – [0080], and [0084]), and  in order to conform the longitudinally stretched tubular blank to the first mould cavity such that the maximal stretch-blow mould ratio RLmax, herein defined as the ratio between RSmax and LS, defined below, is lower than 3 and preferably substantially 1 or less, while this exact range is not taught by the art, since it is a very general range it would be obvious to one of ordinary skill in the art to attempt working within this range in the absence of unexpected results or a showing of criticality; 
- to obtain as an intermediate product a stretch-blow moulded integral dual- container with the structure of a first container and integrally connected second container, with the first container and second container extending in opposite directions from each other, wherein said second end of the tubular blank forms a bottom portion of the second container; and then (Figs. 47 and 48): 
- inverting the second container such that it extends in the same direction as the first container ([0558] – [0559]); 
- to obtain as an end product a stretch-blow moulded integral double-walled container with the structure of a first container and integrally connected second container extending in the same direction with an air gap between the first container and second container ([0558] – [0559]; Figs. 47-49).


- applying a mechanical blank stretcher to mechanically stretch the heat- conditioned tubular blank in a longitudinal axis direction to a stretched length L1, such that the Longitudinal Stretch ratio LS, herein defined as the ratio L1/LO, is larger than 1.

However, Sato, in a similar field of endeavor, blow-moulding a fluid container, teaches:
- applying a mechanical blank stretcher to mechanically stretch the heat- conditioned tubular blank in a longitudinal axis direction to a stretched length L1, such that the Longitudinal Stretch ratio LS, herein defined as the ratio L1/LO, is larger than 1 ([0010] – [0018]; Fig. 10, #1108);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Crawley to incorporate the teachings of Sato and include a mechanical blank stretcher step. The purpose, as stated by Sato, being for vertically stretching the preform ([0012], lines 3-4).

Regarding claim 2, Crawley in view of Sato teaches the limitations of claim 1, which claim 2 depends on. Crawley further teaches:
further comprising, before the step of inverting the second container, the step of: 
- heat-conditioning the stretch-blow moulded integral dual-container in any relevant region or regions of the first container and/or second container to a second heat-conditioned temperature ([0036], [0041], 
- wherein the step of inverting the second container is executed while the stretch- blow moulded integral dual-container is in a heat-conditioned state [0442], [0448], [0456], [0507], and [0504], [0541], [0558] – [0559]).

Regarding claim 3, Crawley in view of Sato teaches the limitations of claim 1, which claim 3 depends on. Crawley further teaches:
further comprising the steps of: 
- providing a second mould with a second mould cavity having a dual-container shape; 
– placing the stretch-blow moulded integral dual-container inside the second dual- container shaped mould cavity; wherein the step of inverting the second container is executed while the stretch-blow moulded integral dual-container is inside the second dual-container shaped mould cavity ([0554]).

Regarding claim 4, Crawley in view of Sato teaches the limitations of claim 1, which claim 4 depends on. Crawley further teaches:
wherein the step of heat-conditioning the stretch-blow moulded integral dual- container is executed either prior to insertion into the second dual-container 

Regarding claim 5, Crawley in view of Sato teaches the limitations of claim 1, which claim 5 depends on. Crawley further teaches:
further comprising the step of manually inverting the second container ([0045] – [0055], and [0558]).

Regarding claim 6, Crawley in view of Sato teaches the limitations of claim 1, which claim 6 depends on. Crawley further teaches:
wherein said second end of the tubular blank is closed ([0562]).

Regarding claim 7, Crawley in view of Sato teaches the limitations of claim 1, which claim 7 depends on. Crawley further teaches:
wherein said second end of the tubular blank is open ([0562]).

Regarding claim 18, Crawley in view of Sato teaches the limitations of claim 1, which claim 18 depends on. Crawley further teaches:
further comprising, at any point in the production sequence, the additional step of cutting away one or more portions of the first container and/or one or more portions of the second container and/or one or more portions of the tubular blank ([0100], [0112], and [0190]).

Regarding claim 19, Crawley in view of Sato teaches the limitations of claim 1, which claim 19 depends on. Crawley further teaches:
further comprising, at any point in the production sequence, the additional step of converting any one or more partially enclosed bottom walls into fully enclosed bottom walls ([0120] – [0137]).

Regarding claim 20, Crawley in view of Sato teaches the limitations of claim 19, which claim 20 depends on. Crawley further teaches:
wherein the step of converting a partially enclosed bottom wall into a fully enclosed bottom wall comprises the step of forming a partially or fully enclosed air gap ([0132], [0180] – [0190] and [0560] – [0561]).

Regarding claim 21, Crawley in view of Sato teaches the limitations of claim 1, which claim 21 depends on. Crawley further teaches:
further comprising, at any point in the production sequence, the additional step of further inverting any features or wall sections in either integrally connected container ([0329] – [0331]).

Regarding claim 22, Crawley in view of Sato teaches the limitations of claim 21, which claim 22 depends on. Crawley further teaches:
wherein the step of further inverting any features or wall sections in either integrally connected container comprises the step of forming a partially or fully enclosed air gap ([0132], [0180] – [0190] and [0329] – [0331]).

Regarding claim 23, Crawley in view of Sato teaches the limitations of claim 1, which claim 23 depends on. Crawley further teaches:
further comprising, at any point in the production sequence, the additional step of adding an additional part or parts of any shape or form to either integrally connected container ([0100] – [0150]).

Regarding claim 24, Crawley in view of Sato teaches the limitations of claim 23, which claim 24 depends on. Crawley further teaches:
wherein the step of adding an additional part or parts of any shape or form to either integrally connected container comprises the step of forming a partially or fully enclosed air gap ([0100] – [0150], [0180] – [0190], and [0560] – [0561]).

Regarding claim 25, Crawley in view of Sato teaches the limitations of claim 1, which claim 25 depends on. Crawley further teaches:
further comprising, at any point in the production sequence, the additional step of adding additional material or materials of any form, property or nature into the air gap ([0100] – [0150], [0180] – [0190], and [0558] – [0561]; Figs. 47-48).

Regarding claim 26, Crawley in view of Sato teaches the limitations of claim 1, which claim 26 depends on. Crawley further teaches:
further comprising, at any point in the production sequence, the additional step of applying additional shaping forming methods to ensure that the inverted 

Regarding claim 27, Crawley in view of Sato teaches the limitations of claim 1, which claim 27 depends on. Crawley further teaches:
wherein the resulting double-walled container has a highly uniform average wall thickness significantly less than 0.35 mm, and preferably between 0.10 mm and 0.30 mm ([0168] and [0409]).

Regarding claim 30, Crawley in view of Sato teaches the limitations of claim 1, which claim 30 depends on, but does not teach the mechanical blank stretcher having heat-conditioning, however, Sato teaches:
wherein the mechanical blank stretcher has heat-conditioning, the stretching takes place while the material is heat conditioned ([0010] – [0018]) therefore this combination would be obvious to one of ordinary skill in the art as a routine case of performing sequential steps simultaneously in the absence of unexpected results.

Generally, no invention is involved in the broad concept of performing simultaneously operations which have previously been performed in sequence. In re Tatincloux, 108 USPQ 125. 

Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959).

Regarding claim 31, Crawley in view of Sato teaches the limitations of claim 1, which claim 31 depends on. Crawley further teaches:
wherein the second container is smaller than the first container and wherein after inversion the second container is internal to the first container ([0100] – [0150] and [0558] – [0559]).

Regarding claim 32, Crawley in view of Sato teaches the limitations of claim 1, which claim 32 depends on. Crawley further teaches:
wherein the first container is smaller than the second container and wherein after inversion the first container is internal to the second container ([0100] – [0150] and [0558] – [0559]).

Regarding claim 33, Crawley in view of Sato teaches the limitations of claim 1, which claim 33 depends on. Crawley further teaches:
wherein the first container is inverted and the second container remains at least substantially non-inverted ([0100] – [0150] and [0558] – [0559]).

Claims 8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Crawley (US-20090283608) in view of Sato (US-20150076105), as applied to claim 1 above, and further in view of Sakamoto (JP63202425), using the attached original document and translation.
Regarding claim 8, Crawley in view of Sato teaches the limitations of claim 1, which claim 8 depends on, but does not teach the use of at least one profiled inversion piston during the inversion step, however, Sakamoto, in a similar field of endeavor, a blow moulding process of making liquid containers involving inversion, teaches:
wherein the step of inverting the heat-conditioned second container is performed by: 
- providing at least one profiled inversion piston capable of being displaced in the longitudinal direction of the second dual-container shaped mould cavity; 
- engaging the at least partial bottom wall of the heat-conditioned second container with the at least one profiled inversion piston; 
- displacing the at least one profiled inversion piston in the longitudinal direction of the second dual-container shaped mould cavity such as to displace the at least partial bottom wall of the heat-conditioned second container towards and into the first container, wherein a side wall of the heat-conditioned second container is inverted progressively with progression of the displacement of the bottom wall of the heat-conditioned second container (Page 4, lines 1-9; Fig. 3, #40).


Regarding claim 15, Crawley in view of Sato and Sakamoto teaches the limitations of claim 8, which claim 15 depends on Sakamoto further teaches:
wherein at least one of said inversion pistons has a flat pushing face (Fig. 3, #40).

Regarding claim 16, Crawley in view of Sato and Sakamoto teaches the limitations of claim 8, which claim 16 depends on Sakamoto further teaches:
wherein at least one of said inversion pistons has a fully profiled face that conforms to the final shape of the interior surface of the at least partial bottom wall of the second container to counteract inversion of the bottom wall of the second smaller (Fig. 3, #40).

Allowable Subject Matter
Claims 9-14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 9 teaches a step of stabilizing the side wall of the first and/or second container during a step of inverting the second container during a blow moulding process to make a double-walled container, which is not taught by the prior art. Claims 10-14 and 17 depend on claim 9.

Claims 28 and 29 are allowed.
The following is an examiner’s statement of reasons for allowance: There is no proper teaching or combination in the art of blow moulding a double-walled product including an inversion step for an apparatus with a mechanical blank stretching device, a profiled piston, a wall stability device, and a first mould with a very specific shape.

The closest prior art is Crawley (US-20090283608), which teaches an apparatus for blow moulding a double-walled product including an inversion step. However, Crawley does not teach a mechanical blank stretching device, a profiled inversion piston, a wall stability device, or the specific shape of the first mould described by the claims.

While one of ordinary skill in the art could attempt to use Sato (US-20150076105) and Sakamoto (JP63202425) to modify Crawley and teach a mechanical blank stretching device and a profiled inversion piston, respectively, however this combination would still not teach a wall stability device, or the specific shape of the first mould .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384.  The examiner can normally be reached on M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748